Filed 10/22/20 Feitosa v. Bass CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 DENNIS FEITOSA,                                                      B299974

           Petitioner and Respondent,                                 (Los Angeles County
                                                                      Super. Ct. No.
           v.                                                         19STRO03023)

 ADAM G. BASS,

           Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Helen Zukin, Judge. Affirmed.

         Cliff Dean Schneider for Defendant and Appellant.

         No appearance for Appellant and Respondent.

                                 _______________________
                         INTRODUCTION
       Adam Bass appeals the trial court’s issuance of a five-year
civil harassment restraining order (Code Civ. Proc., § 527.6)
protecting neighbors Dennis Feitosa and Lauren Sciretta.1 Bass
contends the trial court’s findings and order were not supported
by substantial evidence. We affirm.
         FACTS AND PROCEDURAL BACKGROUND
       Bass, a planning commissioner for the City of West
Hollywood, lived next door to Feitosa and his girlfriend Sciretta.
In the two years that preceded the June 2019 hearing on the
restraining order, Bass regularly photographed and recorded
Feitosa and Sciretta when they were outside their home.
       During 2019, Feitosa and Sciretta provided doggy daycare
services out of their home.2 Bass learned of the business and
reported it to the City of West Hollywood’s Code Enforcement
Division in four different complaints. On May 5, 2019, Bass
photographed Feitosa and Sciretta on the sidewalk with a dog.
This photograph was included in a complaint Bass filed with local
code enforcement that same day.
       On May 7, 2019, Feitosa filed a self-represented request for
a civil harassment restraining order, seeking protection for
himself, his girlfriend, and his assistant, who worked out of their
home. Feitosa alleged that the harassment, which involved Bass
regularly photographing and videoing them, had been ongoing for
over a year and had recently escalated. He requested the court to
restrain Bass from filming, photographing, or recording them.




1    All subsequent statutory references are to the Code of Civil
Procedure.

2     On May 8, 2019, Feitosa ended his dog daycare business.

                                2
        On May 29, 2019, Bass, through his attorney, filed a
response to the request. In a declaration, Bass attested that his
“role as a community leader requires [him] to ensure that the
neighborhoods of West Hollywood are safe, code-compliant, and
that the residents of West Hollywood thusly enjoy a high quality
of life.” Bass felt that it was his responsibility to report code
violations and other matters that “blight” the streets of his
neighborhood. Based on his observations of Feitosa and Sciretta
running a doggy daycare business, he photographed them on
May 5, 2019 from 150 feet away. Bass attested that Feitosa and
Sciretta could not prove that Bass was causing them emotional
distress as he had never met them.
        The trial court heard two days of testimony in June 2019.
Feitosa testified that over the course of two years, he witnessed
Bass hide behind objects on the street to photograph Feitosa and
Sciretta walking dogs and double parking their car to carry
groceries inside.3 When Bass’s counsel questioned how Feitosa
knew Bass was photographing him, Feitosa stated Bass “will hide
behind a lamppost or behind a tree, and he will lean out from
behind the tree with his cell phone pointed at me, and then he
will hide behind the tree, . . . and he will lean over again, getting
pictures. . . . every instance [Bass] wears a hat and the hat covers
part of his face, and he will hide.”
        Feitosa stated Bass filmed and photographed him and
Sciretta daily, and had taken photos of him “maybe over 100
times.” Feitosa testified that Bass filed a total of four complaints
with the city’s code enforcement, but that all of the complaints
were closed without penalty or judgment against Feitosa or


3     Feitosa and Sciretta testified that Bass was typically out on
the street walking his two dogs when he hid behind objects to
photograph them.

                                 3
Sciretta. Feitosa also showed through exhibits and testimony
that Bass’s statements that he had never met Feitosa or Sciretta,
and about how close he was when taking the May 5, 2019
photograph were untrue: Bass had met them on two prior
occasions and was much closer than 150 feet for the photo. The
May 5, 2019 photo, which was attached to Bass’s complaint to
code enforcement was the only photograph Feitosa produced
during the trial. The filming made Feitosa feel uncomfortable
and harassed.
       Sciretta testified that she had seen Bass photograph her
“over 20 times.” Sciretta testified that Bass photographed her
from his apartment window, which overlooked her driveway and
the street. This regularly occurred when she had to double park
to empty groceries from her car, as she did not have a parking
space near her home. She also stated “whenever I’m walking my
dog or if I’m meeting a friend, . . . If I have friends coming over,
he’ll go behind – there will be like lampposts or trees, and I’ll see
him hide behind them, and it’s really creepy.”
       Sciretta testified that six months before the hearing, she
was standing in the driveway and taking pictures with friends.
Bass exited his apartment building, crossed the street, watched
her and her friends, and pointed his phone toward them as if he
was recording them. She testified: “He had his phone up, and it
was he was looking at us, so it was like a – like an eye contact
interaction that made me feel very uncomfortable.” When
questioned how Bass held his phone, she stated: “He had it
pointed like up in front of his – like he was like looking at it to
take a photo.” Sciretta testified that Bass’s persistent recording
gave her anxiety, and caused her to go to a therapist and take
anxiety medication. She worried about what Bass was doing
with the photos.



                                  4
       Feitosa’s assistant, who worked out of Feitosa’s home,
testified that on May 20, 2019 (about a month before the
hearing), he was walking down the street towards the Feitosa’s
home and Bass was walking in the opposite direction, toward
him. When he looked up from his phone, the assistant saw Bass
immediately in front of him, photographing him. The assistant
became nervous, crossed the street, and continued walking
toward Feitosa’s home. Yet, Bass continued to photograph him
and smiled at him “creepily.” Bass next hid behind a tree and
then crossed the street again, following the assistant.
       Bass also testified. Other than the single photo he took on
May 5, 2019, he had never photographed Feitosa, Sciretta, or the
assistant. He testified that he always takes his phone with him
when walking his two dogs and holds the phone directly in front
of his face, at least at chin level, because he has a dog leash over
his arm and because he is farsighted. He denied hiding behind
trees and light poles to photograph or record Feitosa and Sciretta.
Bass indicated that he may have ducked down on his walks to
clean up after his dogs. Bass also stated that on the day of the
driveway incident about which Sciretta testified, he was actually
photographing the construction site across the street.
       Following testimony and admission of several of Feitosa’s
exhibits, the court issued its ruling:
              “Pursuant to California Code of Civil Procedure
       section 527.6, I find that petitioner [Feitosa] has met
       his burden of proof by clear and convincing evidence
       that there have been acts of harassment on the part
       of respondent [Bass].
              “The court finds that petitioner was a credible
       witness as was Lauren Sciretta, in that they
       described excessive photographing and videotaping,
       that was creditable to the court, being followed by the

                                 5
respondent. The court recognized that respondent
believes he has a role to play in the city, whether on
the planning commission or otherwise, to report what
he perceives as violations, but the court doesn’t find
that a role on the planning commission gives one the
license to excessively photograph and obviously
photograph and videotape and follow to the point of
stalking one’s neighbors.
       “The court did not find respondent to be a
credible witness. The court found that his
description of his own behavior betrayed a manner of
obsessively wanting to monitor his neighborhood,
including the petitioners here, and control the outside
environment, therefore the court finds that conduct
over a period of years of stalking the petitioners while
out on the street and harassing them by videotaping
their movements, both from his window and out on
the street.
       “The court found that petitioner and the
witnesses were credible in their description that
respondent was attempting sometimes to hide behind
trees, sometimes to obviously follow them.
       “Based upon the evidence presented, the court
finds that a reasonable person would be afraid,
annoyed, and intimidated by respondent’s behavior.
       “The court finds it to be harassment.
       “The court also finds that the evidence
presented a reasonable likelihood that the
harassment would continue in the future if a
restraining order did not issue.”




                           6
       On June 14, 2019, the court issued a five-year civil
harassment restraining order protecting Feitosa and Sciretta
(but not the assistant), prohibiting Bass from harassing,
photographing, filming, or recording either of them, and
requiring Bass to maintain a 10-foot distance from them.
       Bass appeals.
                            DISCUSSION
       “The elements of unlawful harassment, as defined by the
language in section 527.6, are as follows: (1) ‘a knowing and
willful course of conduct’ entailing a ‘pattern’ of ‘a series of acts
over a period of time, however short, evidencing a continuity of
purpose’; (2) ‘directed at a specific person’; (3) ‘[that] seriously
alarms, annoys, or harasses the person’; (4) ‘[that] serves no
legitimate purpose’; (5) [that] ‘would cause a reasonable person to
suffer substantial emotional distress’ and ‘actually cause[s]
substantial emotional distress to the [the person to be protected
by the order]’; and (6) which is not a ‘[c]onstitutionally protected
activity.’ ” (Schild v. Rubin (1991) 232 Cal.App.3d 755, 762.)
       To issue a restraining order, the court must find by “clear
and convincing evidence that unlawful harassment exists.”
(§ 527.6, subd. (i).) “The standard of proof known as clear and
convincing evidence demands a degree of certainty greater than
that involved with the preponderance standard, but less than
what is required by the standard of proof beyond a reasonable
doubt. This intermediate standard ‘requires a finding of high
probability.’ ” (Conservatorship of O.B. (2020) 9 Cal.5th 989, 998
(O.B.).) When “the clear and convincing standard of proof applied
in the trial court, an appellate court should review the record for
sufficient evidence in a manner mindful of the elevated degree of
certainty required by this standard.” (Id. at pp. 1000–1001.)
       Bass asserts that the trial court’s finding that Bass had
excessively photographed and videotaped was not supported by

                                 7
substantial evidence. He argues there was no evidence of
videotaping because no video was introduced at trial and that
there was insufficient evidence of photographing because a single
photo since was admitted at trial. Bass contends that the court’s
findings were impermissibly based on “speculative” witness
testimony that was “simply not enough to eliminate a substantial
doubt that [Bass] could have been taking a picture of himself or
simply reading his phone.” He asserts “no expert testimony was
offered to explain how holding a phone a particular way indicates
that a photo is being taken of someone else instead of oneself or
simply trying to angle the phone to avoid a glare from the sun.”
       The problem with Bass’s arguments is that he essentially
asks us to reweigh the evidence and redetermine credibility
findings by the trial court. This we cannot do. The appellate
court “must indulge reasonable inferences that the trier of fact
might have drawn from the evidence; it must accept the fact
finder’s resolution of conflicting evidence; and it may not insert
its own views regarding the credibility of witnesses in place of the
assessments conveyed by the judgment.” (O.B., supra, 9 Cal.5th
at p. 1008.) We “must defer to the trial court’s determinations of
credibility.” (Harris v. Stampolis (2016) 248 Cal.App.4th 484,
498.)
       Contrary to Bass’s assertions, the testimony of Feitosa,
Sciretta, and their assistant provided substantial evidence that
defendant excessively photographed and recorded Feitosa and
Sciretta. As summarized in the background section, they
testified to numerous instances where Bass directed his phone at
them, positioned in a manner to take photos or video. An expert
is not necessary to explain what Feitosa and Sciretta observed.
The common, everyday experience of how cellphones are used to
photograph and record is appropriate for lay testimony. (Evid.
Code, § 801, subd. (a) [expert opinion admissible if it is “Related

                                 8
to a subject that is sufficiently beyond common experience that
the opinion of an expert would assist the trier of fact . . . .”]).
       Feitosa and Sciretta described several instances where
Bass hid behind neighborhood trees, lampposts, and other
structures, to surreptitiously photograph or record them. Bass’s
photographing and recording persisted for about one to two years,
and culminated in the four complaints he filed against Feitosa
and Sciretta with the city. The trial court’s express findings gave
credence to this testimony.4 The trial court found Bass’s
explanation for holding his phone up and pointing it at Feitosa
and Sciretta not credible.
       Bass argues that the excessive photographing could have a
legitimate purpose because the photos were not taken in private
spaces, and that “it is beyond absurd to find taking photos of
someone taking photos to be harassment.” The trial court found
otherwise and substantial evidence supported that finding.
Feitosa and Sciretta described knowing, willful, and persistent
recording and photographing by Bass directed specifically at
them that seriously alarmed, annoyed, and harassed them to the
point that Sciretta sought medical attention for anxiety. Bass
provided no legitimate purpose for his course of conduct other
than to say he just coincidentally, regularly held his phone up in
a manner that looked like he was photographing them, and that
he wasn’t actually hiding behind trees or cars—he was really



4     In its ruling, the court stated it “finds that conduct over a
period of years of stalking the petitioners while out on the street
and harassing them by videotaping their movements, both from
is window and out on the street.” Earlier, the court found that
Feitosa and Sciretta were credible when “they described excessive
photographing and videotaping.”


                                9
picking up dog feces. The trial court found Bass not credible, and
as we have observed, we will not disturb that finding.5
                         DISPOSITION
      The order is affirmed.




                                           RUBIN, P.J.
WE CONCUR:




                  BAKER, J




                  KIM, J.




5
       At oral argument, Bass’s counsel argued for the first time
that any photographs he took were subject to the litigation
privilege (Civ. Code, § 47) and were otherwise protected. His
failure to raise this argument either in the trial court or in the
briefs filed on appeal forfeits that argument, and we do not
address it.

                                10